The plaintiff in error was convicted in the district court of Okmulgee county of the crime of rape, and his punishment fixed by the court at imprisonment in the state penitentiary for 15 years.
Judgment and sentence was entered on March 16, 1931. The petition in error with case-made attached was not filed in this court until the 22d day of September, 1931, six days after the expiration of the six months' period provided by law for appeals to this court.
Where an appeal in a felony case is not filed in this court until more than six months after the date of the judgment and sentence, this court obtains no jurisdiction to hear said attempted appeal.
The petition in error and case-made not having been filed in this court within six months, as required by law, the appeal is dismissed.
DAVENPORT, P. J., and EDWARDS, J., concur.